 In the Matter ofEV.ERETrSTEIN R ANNE Y. STEIN, D/B/A EvERETxrSTEIN &COMPANY, EMPLOYERandLOCALNo.469, INTERNATIONAL.BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN &.HELPERS OF AMERICA, PETITIONERCase No. 4-KC-571.-Decided April 17, 1950DECISIONANDORDERUpon a petition duly filed, a hearing was held in thiscase on Jan-uary 17, 1950, before Harold Kowal, hearing officer.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, theBoard has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andStyles].Upon the entire record in this case, the Board finds :1.The Employer is a partnership engaged in the wholesale dis-tribution of stair parts and oak flooring. It operates a warehouseand office at Metuchen, New Jersey, where it has a total of five employees.It annually purchases stair parts, flooring, molding, sills,,saddles,and similaritems worth more than $100,000, all of which is.shipped to it directly from out of State.The annual sales are also inexcess of $100,000 and are made at wholesale to dealers in lumberand building supplies exclusively in the State of New Jersey.Without deciding whether the Employer's operations affect com-merce within the meaning of the Act, we believe that its operations areessentially local and that it would not effectuate the purposes and.policiesof the Actto assert jurisdiction in this case.'Accordinglywe shall dismiss the petition herein.ORDERIt is hereby ordered that the petition filed in the instant proceeding:be, and it herebyis, dismissed.1Las VegasLumber Company,88 NLRB 9.89 NLRB No. 72.496